Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect one gene expression product between SEQ ID NO: 1 to SEQ ID NO: 3 (e.g. claims 5, 11, 13-17 and 20-21).
 (B) The applicant shall elect one gene expression product between mRNA and protein [For example, SEQ ID NO: 1 (mRNA) and SEQ ID NO: 2 (protein)] (e.g. claims 5, 11, 13-17 and 20-21).
(C) The applicant shall elect a particular combination of anti-HER 2 therapy (claims 16-17).
 (D) The applicant shall elect one particular endocrine therapy (claim 22).
The applicant must indicate what claims are directed to the elected species. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
4.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species  lack unity of invention because even though the inventions of these groups require the technical feature of a gene expression product of HER-2 in a biological sample of a breast cancer patient and selecting a therapy for the patients (For example, selecting anti-HER2 therapy). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Press (Press et al. Clin Cancer Res.; 2008;14(23): 7861-7870). Press teaches a method of detection gene expression of HER-2 in breast cancer via mRNA expression and protein expression (see abstract, p 7862 col 1-2). Press further teaches selecting therapies in the method including chemotherapy (Figure 1, p 7862 col 2 last para through p 7863 col 1 para 1, Table 1-2). Press also teaches using lapatinib, capecitabine, paclitaxel, and trastuzumab for breast cancer. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634